Citation Nr: 0425414	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  02-03 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of radiation treatments 
for left hip replacement.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1943 to August 1946, 
and from March 1951 to July 1952.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The Board undertook additional development of the appeal in 
January 2003, and remanded the appeal in August 2003.  


FINDINGS OF FACT

1.  The veteran's disability of the left hip is not 
proximately due to VA radiation treatment for hip 
replacement.

2.  The veteran filed his claim for compensation under 
38 U.S.C.A. § 1151 in November 1999.


CONCLUSION OF LAW

The criteria for disability compensation for residuals of 
radiation treatments for left hip replacement pursuant to 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.358 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini II v. Principi, 18 Vet. App. 
112 (2004) held, in part, that the Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In the present case, the claim was received in November 1999.  
Thereafter, in a rating decision in March 2002, the claim was 
denied.  The veteran was provided notification regarding the 
VCAA in a March 2002 statement of the case and again in a 
January 2004 letter.  

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a), and 
38 C.F.R. § 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.   

In this case, although the statement of the case that was 
provided to the appellant does not contain the "4th element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim by the January 2004 letter.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  All relevant treatment records that have 
been indicated to exist have been associated with the record 
on appeal.  VA opinions have been obtained and the veteran 
has indicated that he does not desire a personal hearing.  
The veteran's representative asserts, in an August 2004 
written presentation that a VA radiation oncologist's 
opinion, dated in March 2004, does not provide the 
information necessary to adjudicate the claim.  As is 
determined herein it does provide sufficient guidance to 
reach a determination.

Disability compensation shall be awarded for a qualifying 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care or medical treatment furnished by the VA and 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.  (Emphasis supplied).  This is applicable 
to claims filed after October 1, 1997.   

The essential relevant facts in this case are not in dispute.  
In September 1997 the veteran underwent a left hip revision 
followed by post operative radiation of 700 rads.  In 
February 1999 he underwent a left hip revision with a pre 
operative radiation of 1000 rads for the purpose of 
preventing ectopic bone formation.

Subsequently there was fibrosis of the musculature 
surrounding the hip and femur.  This condition was of such 
severity as to render his hip unsuitable for any further 
consideration of re-implantation of another hip replacement.

It is the veteran's assertion that the radiation treatment 
provided by VA is the proximate cause of the soft tissue 
damage to his hip that results in him not being a candidate 
for another hip replacement.  The veteran is not qualified as 
a layperson to offer a medical diagnosis or medical etiology 
so his opinion as to proximate cause will not be accorded any 
probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

A November 1999 VA treatment record from an orthopedic 
contract clinic reflects that there was severely compromised 
soft tissue envelope around the left hip due to apparent 
post-irradiation fibrosis.  This evidence will be accorded 
small probative weight because it does not reflect the level 
of knowledge the commenter had regarding the radiation 
treatment the veteran had received.

An October 2000 statement of an individual who saw the 
veteran in a routine counseling session reflects that the 
veteran had related a morbid reaction to irradiation received 
pre-operatively in February 1999.  The statement indicates 
that more likely than not the soft tissue burn to the 
veteran's left hip with the resulting post-irradiation 
fibrosis has resulted in the loss of the use of his left leg.  
This statement will be accorded very small probative weight 
because it is unclear from the letters after the signature 
what the capacity of the maker is, as well as appearing that 
the offeror of the statement did not have access to the 
veteran's medical records.

A November 2000 statement of the private physician providing 
VA contract services, who made the November 1999 VA treatment 
record referred to above, reflects that the veteran's 
reaction to the radiation treatment was one that he had never 
seen before.  It indicates that the radiation dose 
administered was appropriate, but it was his opinion that the 
radiation treatment had caused the severe fibrosis of the 
muscles around the left hip and femur, making the veteran an 
unsuitable candidate for further reconstructive surgery.  
This statement will be accorded medium probative weight 
because it reflects that the maker was familiar with the 
veteran's recent surgical history and radiation treatment, 
but not the complete medical history, and the offeror is an 
orthopedist rather than a specialist in radiation treatment.

A May 2003 VA orthopedic opinion reflects that the 
orthopedist believed they were not qualified to comment with 
regard to radiation fibrosis, and suggested that this be 
referred to a radiation oncologist.  This will be accorded 
large probative weight because the offeror reviewed the 
veteran's complete claims file and was familiar with the 
veteran's complete medical history.

A March 2004 opinion of a VA radiation oncologist reflects 
that the veteran's complete medical record had been reviewed.  
The radiation oncologist indicates that the fibrosis could 
not be attributed exclusively to the radiation therapy that 
the veteran received.  The opinion reflects that the number 
of surgeries the veteran had on his hip, the infection of the 
arthroplasty before he was treated with radiation, and the 
radiation were all factors that contributed to the 
development of the fibrosis.  The radiation oncologist could 
not determine which one of these factors had the most 
significant role in the development of the fibrosis.  This 
evidence will be accorded very large probative weight because 
the offeror reviewed the veteran's complete medical record, 
and because the offeror is a radiation oncologist who has 
specialized knowledge, as recognized by the VA orthopedist in 
the May 2003 opinion, relating to the use and affects of 
radiation in providing the type of treatment the veteran 
received.

On the basis of the above analysis there is evidence of very 
small, small, and medium probative weight that associates the 
cause of the fibrosis solely with radiation, and evidence of 
very large probative weight that associates the cause of the 
fibrosis with multiple contributing factors, including 
multiple surgeries, infection of the arthroplasty prior to 
treatment with radiation, and radiation.  Therefore, the 
Board concludes that a preponderance of the evidence is 
against a finding that radiation was the primary or most 
significant cause of the left hip fibrosis, and a 
preponderance of the evidence is against a finding that the 
fibrosis would not have occurred without the radiation.  A 
preponderance of the evidence supports a finding that there 
was multiple contributing factors, including multiple 
surgeries, infection of the arthroplasty prior to treatment 
with radiation, and radiation that resulted in the fibrosis.

In determining whether to award disability compensation under 
38 U.S.C.A. § 1151, the controlling statute provides that the 
disability must be caused by VA medical care, and then 
further states that the proximate cause of the disability 
must be carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the medical care.  38 U.S.C.A. § 1151(a)(1)(A). 
(Emphasis supplied).

Since the statute explicitly uses the term "proximate 
cause," in order for the veteran's claim for disability 
compensation for residuals of radiation treatment for a left 
hip replacement to be granted it must be shown that the 
radiation treatment was the proximate cause of the fibrosis 
around the left hip and femur, and that the radiation 
treatment was careless, negligent, lacked proper skill, was 
an error in judgment or similar instance of fault.  
"Proximate cause" is defined as "that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred." BLACK'S LAW DICTIONARY 1225 (6th ed. 
1990); see also Robinette v. Brown, 8 Vet. App. 69, 78 (1995) 
(relying on BLACK'S LAW DICTIONARY definition of "evidence").

In order for the radiation treatment to have been the 
proximate cause it must have been the primary or most 
significant cause of the fibrosis around the left hip and 
femur, and that without the radiation treatment the fibrosis 
would not have occurred.  As has previously been determined a 
preponderance of the evidence is against a finding that the 
radiation treatment was the primary or most significant cause 
of the fibrosis, and a preponderance of the evidence is 
against a finding that the fibrosis would not have occurred 
without the radiation.  The radiation treatment was merely a 
contributing cause and a contributing cause does not meet the 
requirement of the statute of proximate cause.  Therefore, a 
preponderance of the evidence is against a finding that the 
radiation treatment was the proximate cause of the fibrosis.  
It necessarily follows that that a preponderance of the 
evidence is against the veteran's claim.  

Having concluded the radiation was not the proximate cause of 
the fibrosis, the Board need not reach a conclusion with 
respect to whether the radiation treatment was careless, 
negligent, lacked proper skill, was an error in judgment or 
involved similar instance of fault.  Accordingly, as noted 
earlier herein, the opinion of the radiation oncologist is 
sufficient.


ORDER

Disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of radiation treatments for a left hip 
replacement is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



